 This document was signed electronically on July 2, 2021, which may be different from its
 entry on the record.



 IT IS SO ORDERED.

 Dated: July 2, 2021




                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

                                                            )    Chapter 11
     In re                                                  )
                                                            )    Case No. 18-50763 (AMK)
                                    1
     PLEASANTS CORP., et al.,                               )    Cases Jointly Administered under
                                                            )    Case No. 18-50757 (AMK)
                     Debtors.                               )
                                                            )
                                                            )
                                                            )    Hon. Judge Alan M. Koschik
                                                            )

      ORDER GRANTING IN PART SECOND MOTION TO CONTINUE AND HOLD IN
     ABEYANCE THE FINAL HEARING AND OTHER DEADLINES RELATED TO THE
          AKIN GUMP STRAUSS HAUER & FELD FINAL FEE APPLICATION

             On June 23, 2021, the above-captioned debtors and debtors-in-possession in these jointly-

 administered cases (the “Reorganized Debtors”) filed their Second Motion to Continue and Hold

 in Abeyance the Final Hearing and Other Deadlines Related to the Akin Gump Strauss Hauer &


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Energy Harbor Generation LLC (0561), case no. 18-50762; Pleasants Corp. (5914), case no. 18-50763;
 Energy Harbor Nuclear Generation LLC (6394), case no. 18-50760; Energy Harbor Nuclear Corp. (1483), case no.
 18-50761; and Energy Harbor LLC (0186), case no. 18-50757. The Debtors’ address is: 168 E. Market Street,
 Akron, OH 44308.




18-50757-amk          Doc 4369       FILED 07/02/21             ENTERED 07/02/21 14:22:43              Page 1 of 4
 Feld Final Fee Application (Docket No. 4366) (the “Second Motion to Continue”). Pursuant to

 the accompanying Notice of Motion (Docket No. 4367), the response deadline is July 7, 2021.

 However, the Motion to Continue concerns at least one deadline that expires today, July 2, 2021.

 The Court therefore finds it appropriate to enter this order granting the Motion to Continue in

 part now, and setting a hearing for full consideration of the Motion to Cotninue.

        On April 27, 2020, the Akin Gump Strauss Hauer & Feld (“Akin Gump”) filed its Sixth

 Interim and Final Application of Akin Gump Strauss Hauer & Feld LLP (Docket No. 3998) (the

 “Final Fee Application”).

        On November 24, 2020, the Court entered its Order Directing Certain of the Debtors’

 Professionals to Make Sworn Statements in Support of the Sixth Interim and Final Application of

 Akin Gump Strauss Hauer & Feld LLP (Docket No. 4281) (the “Order to Supplement”). The

 Order to Supplement set January 8, 2021, as the original deadline for the additional sworn

 statements to be filed (the “Declaration Deadline”).

        On January 7, 2021, the Reorganized Debtors filed their Emergency Motion to Continue

 and Hold in Abeyance the Final Hearing and other Deadlines Related to the Akin Gump Strauss

 Hauer & Feld Final Fee Application (Docket No. 4291) (the “First Motion to Continue”). One

 objection was filed. On January 8, 2021, the Court entered an order granting the First Motion to

 Continue in part, and setting a hearing to consider whether the First Motion to Continue should

 be granted in full. (Docket No. 4294.) The Court held a Hearing on the First Motion to

 Continue on January 19, 2021, and entered an order granting the First Motion to Continue on

 January 22, 2021 (Docket No. 4310) (the “First Continuance Order”). Pursuant to the First

 Continuance Order, the Declaration Deadline was extended to today, July 2, 2021, and the

 hearing on the Final Fee Application was continued to July 13, 2021.



                                                 2


18-50757-amk      Doc 4369      FILED 07/02/21       ENTERED 07/02/21 14:22:43          Page 2 of 4
        The Second Motion to Continue seeks to (a) extend the Declaration Deadline and (b)

 continue the hearing on the Final Fee Application for approximately three months. The Second

 Motion to Continue states that Akin Gump does not object to the proposed extension and

 continuance.

        The Court concludes that cause exists to grant the Second Motion to Continue in part

 now, and to set a hearing on whether the Second Motion to Continue should be granted in full.

        For the reasons set forth above,

        IT IS HEREBY ORDERED THAT

        1.      The Second Motion to Continue (Docket No. 4366) is GRANTED, IN PART.

        2.      The Declaration Deadline is SUSPENDED and will be reset by further order of

 the Court following the Hearing set below.

        3.      The hearing on the Final Fee Application is ADJOURNED to a future date that

 will be reset by further order of the Court following the Hearing set below.

        4.      A hearing on the Second Motion to Continue will be held at the omnibus hearing

 on Tuesday, July 13, 2021, at 10:00 a.m. in Courtroom 260 of the John F. Seiberling Federal

 Building & U.S. Courthouse, 2 South Main Street, Akron, Ohio (the “Hearing”).

                a. Parties may participate telephonically via CourtSolutions. The courtroom

                    deputy will make a separate entry on the docket regarding participation via

                    CourtSolutions.

                b. Pursuant to the Notice of Resumed In-Person Hearing Procedures, With

                    Permissive Option for Telephonic Appearance, for Judge Alan M.

                    Koschik, dated June 15, 2021 (the “Hearing Procedures Notice”), the Court

                    presumes that parties will appear telephonically, but parties may request to



                                                 3


18-50757-amk      Doc 4369      FILED 07/02/21       ENTERED 07/02/21 14:22:43          Page 3 of 4
                   appear in person by calling courtroom deputy Mary Knotts at (330) 252-6134

                   no later than 3:00 p.m. the day before the hearing. The Hearing Procedures

                   Notice is available on the Court’s Web site, https://www.ohnb.uscourts.gov,

                   under Judges’ Info > Judge Alan M. Koschik > Docket Information. The

                   direct URL of the Hearing Procedures Notice is

                   http://www.ohnb.uscourts.gov/sites/default/files/docket-information-

                   amk/covid-19-notice-resumed-person-hearings-06-15-2021_1.pdf.

        5.     Parties in interest may file objections to the Second Motion to Continue no later

 than Monday, July 12, 2021, at 4:00 p.m., notwithstanding the July 7, 2021 deadline set forth in

 the Reorganized Debtors’ Notice of Motion (Docket No. 4367).

                                              ###




                                                4


18-50757-amk     Doc 4369      FILED 07/02/21       ENTERED 07/02/21 14:22:43          Page 4 of 4
